326 S.W.3d 96 (2010)
CITY OF KANSAS CITY, Missouri, Respondent,
v.
Ebrahim SHIRAZI, et al., Appellant.
No. WD 71191.
Missouri Court of Appeals, Western District.
September 14, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 2, 2010.
Application for Transfer Denied December 21, 2010.
Joseph R. Borich, III, Leawood, KS, for Appellant.
John H. Altergott, Jr., Kansas City, MO, for Respondent.
Before LISA WHITE HARDWICK, C.J., JAMES EDWARD WELSH, J., and BRIAN C. WIMES, Sp. J.

ORDER
PER CURIAM:
Ebrahim Shirazi appeals the circuit court's judgment awarding him $100,000 from the City of Kansas City for his condemned property. We affirm. Rule 84.16(b).